Citation Nr: 0106300	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  97-32 511A	)	DATE
	)
	)


THE ISSUE

Whether an August 1989 decision of the Board of Veterans' 
Appeals, which denied service connection for a skin 
disability, should be revised or reversed on the grounds of 
clear and unmistakable error. 


REPRESENTATION

Moving party represented by:  Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran, who is the moving party in this matter, served 
on active duty from February 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran alleging 
clear and unmistakable error in an August 1989 Board 
decision. 

(The question of whether 1947 and 1948 rating decisions were 
clearly and unmistakably erroneous is the subject of a 
separate decision).


FINDING OF FACT

The August 25, 1989, Board decision denying service 
connection for a skin disability was in accord with the law 
and regulations then in effect.  


CONCLUSION OF LAW

The August 25, 1989, Board decision, denying service 
connection for a skin disability, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 2000); 38 C.F.R. §§ 20.1401-1411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the service medical records available in August 
1989, reveals that the appellant received treatment in June 
1944 for acute, moderately severe cellulitis of the right 
hand; in March 1945 for acute right foot cellulitis, chronic 
ecthyma of the left thigh, and dermatitis of the scalp; and 
in August and September 1945 for chronic, moderately severe, 
dermatitis of the feet, chronic, severe, bilateral 
dermatophytosis of the feet and chronic trichophytosis of the 
right foot.  At a January 1946 separation examination the 
veteran was noted to have been treated for jungle rot of the.  
Clinical evaluation, however, of the skin and feet disclosed 
normal findings.  The examiner opined that the jungle rot 
noted during service would not result in disability.  

The veteran was first seen postservice at a VA Hospital in 
March 1946 for "atrophy of right great toe nail."  

The veteran was denied service connection by RO decisions in 
1946, 1947 and 1948 for, inter alia, jungle rot, jungle 
ulcers and right toe condition.  

In March 1974 and July 1975, the RO considered recently 
submitted evidence and determined that it was not sufficient 
to reopen the claim.  New to the record in July 1975 was a 
statement dated that month from a private physician.  This 
physician stated that the appellant reported a history of 
dermatitis since service.  The physician stated that the 
disorder had gone undiagnosed.

In an Application for Compensation or Pension received at the 
RO in October 1987, the veteran claimed entitlement to 
service connection for a skin condition affecting both feet 
and his left leg which he claimed began during service. 

Received in December 1987, were records from the Whiting 
Clinic, dated from 1973 to 1975.  These noted that the 
veteran was "an atopic who has had eczema off and on for 
life."  

VA treatment records dated from 1975 to 1987 detail the 
veteran's chronic skin complaints.  An April 1975 Medical 
Certificate noted complaints of hand eczema, formerly 
confined to the right middle finger, but now affecting the 
dorsal aspect of the hand.  

In September 1975, the veteran returned for persistent 
scaliness of hands, arms and superior presternal area.  
Following physical examination, the diagnostic impression was 
that of chronic hand eczema, rule out psoriasis.  

The history and duration of the veteran's skin complaints 
were also recorded within the records.  A July 1978 chart 
entry noted the veteran's report of a thirty year history of 
chronic, probably atopic, dermatitis; and generally dry, 
itchy scaly skin.  A nexus opinion was not offered.  In 
January 1980, the veteran was noted to have a history of 
chronic eczematory rash for "12 years."  A March 1984 
complaint noted a history of atopic dermatitis for many 
years.

In November 1984, the veteran's history of skin problems 
"due to some kind of allergies" was noted.  In August 1986, 
the veteran was noted to have a history of eczema for "many 
years," and he underwent allergy testing to determine 
whether there was an allergic reaction causing his skin 
eruptions.  A September 1986 follow-up notation reported that 
rash tests were all negative; the clinical impression was 
that of chronic eczema 

Chart entries dated from November and December 1987 noted the 
veteran's complaints of a 30 year history of undiagnosed skin 
disorder (called eczema and other things in past).  The 
current diagnosis was chronic eczema affecting his back, 
trunk, arms and legs.

In January 1988, the RO reviewed the veteran's claim, the 
December 1987 submission from the Whiting Clinic, and 
reopened the claim.  Following a merits based review, 
however, the RO continued to deny service connection for a 
skin condition because there was no medical evidence to show 
that a chronic skin condition was incurred during service and 
continued to the present time. 

In March 1988, the RO reviewed the VA treatment records dated 
from 1975 to 1987 and found no evidence of a link between the 
current complaints and findings in service.  Service 
connection for a skin disability was denied.
 
The veteran perfected an appeal as to the March 1988 rating 
action and reiterated his claim of service connection at a 
personal hearing at the RO in September 1988.  He testified 
that his skin problems began during service, but had improved 
once he was transferred to Japan during the later part of his 
service.  (See Transcript (t.) pg. 2).  He testified that he 
first sought treatment after service in "the latter part of 
'47 or the first part of '48."  (t. pg. 2); however, records 
pertaining to that treatment are unavailable.  A friend of 
the veteran's testified at the hearing that he had known the 
veteran for approximately 35 years and he recalled noticing 
the veteran's skin condition 25 years ago.

Following the hearing the veteran submitted a statement from 
his sister who recalled that the appellant had a skin 
condition as an infant, but it resolved after approximately 
one year.  He also submitted a statement from his spouse who 
detailed her recollections of the appellant's skin disorder.

Additional medical evidence obtained following the hearing 
consisted of a VA treatment record from October 1988 noting 
the veteran's report of a 30 year history of weeping skin 
rash and treatment with various medications.  A review of his 
dermatological records from "1970's-1987" showed diagnoses 
of atopic dermatitis and tinea pedis, treated with topical 
steroids and lotions.  Following physical examination, the 
diagnoses were mild atopic dermatitis "which has been more 
severe in past," and mild tinea pedis.  

In the August 1989 decision, the Board reviewed the entire 
record and concluded that the evidence of record did not show 
that the veteran had a skin disability which was incurred in 
or aggravated by service.  While service medical records 
noted treatment for various skin disorders, the report of 
medical examination upon separation showed no complaints of a 
skin disability.  The first clinical evidence of a chronic 
skin disability was many years after separation from service.  

The Board granted service connection for a skin disability in 
June 1992.  The record at that time included a November 1990 
letter from a private physician who verified that he had 
treated the veteran for a severe fungus infection of his feet 
during service.  This physician also stated that the disorder 
had not responded to treatment over the years.  

In a November 1992 rating action, the RO assigned a 
noncompensable rating for the skin disorder, effective from 
November 30, 1990.  In November 1993, the rating was 
increased to 30 percent, effective from November 30, 1990.  
Thereafter, the veteran contended that rating decisions of 
January 1988 and November 1992 were clearly unmistakably 
erroneous in failing, respectively, to grant service 
connection, and to assign an effective date earlier than 
November 20, 1990.  The veteran perfected an appeal as to the 
November 1992 rating action to the Board.

In a July 1996 decision, the Board held that, as the January 
1988 rating decision had been appealed to the Board, that 
rating action was subsumed by the August 1989 Board decision 
and thus, could not be the subject of a CUE claim.  By that 
same decision, the Board found that the November 1992 rating 
action was the subject of the appeal then before the Board, 
and it was thus not final.  The Board also found that the May 
1946 rating action was not clearly and unmistakably erroneous 
in denying a claim of service connection for a skin 
disability.  Finally, the Board denied an earlier effective 
date for the grant of service connection.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In a December 1997 decision, the Court affirmed the Board's 
finding that the 1946 rating decision was not CUE.  The 
Court, however, remanded the case to address a claim of CUE 
in a 1947 RO decision.  The question whether the 1947 rating 
decision was CUE is addressed in a separate decision being 
released simultaneously with this decision.

II.  Analysis

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. §§ 5109A, 
7111 permit challenges to decisions of the Board on the 
grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  
38 C.F.R. §§ 20.1400-1411 (2000).

Comments made by the veteran's representative in a May 1998 
letter were construed as a motion for revision of the August 
1989 Board decision.  In June 1998, the Board deferred the 
CUE claim as to the 1989 Board decision pending promulgation 
of regulations implementing 38 U.S.C.A. § 7111.  The veteran 
appealed that deferment to the Court.  

In a May 1999 letter the Board advised that in January 1999, 
VA had published final regulations implementing the statute 
concerning the Board's authority to revise its prior 
decisions based on CUE.  A copy of those regulations was 
provided, and the veteran was given a period of 60 days 
within which to review the regulations, and to decide whether 
he wished the Board of proceed with its adjudication of his 
request to review the August 1989 decision.  

In a July 1999 letter, the veteran's representative asked 
that the Board stay consideration of the 1989 CUE request 
until a challenge to the validity of the regulations was 
ruled upon by the Federal Circuit.  If that request was 
denied, the representative asked for an opportunity to 
present argument on that denial or, in the alternative, an 
additional 60 days in which to submit argument in response to 
the Board's May 1999 letter.

In a September 1999 Memorandum Decision, the Court dismissed 
the veteran's appeal as to the Board's June 1998 dismissal of 
his claim of CUE in a 1947 RO decision, noting that 
adjudication of the claim of CUE in the 1989 Board decision 
was inextricably intertwined with the claim of CUE in the 
1947 rating decision and thus, the veteran's appeal to the 
Court was premature.   

In an August 2000 letter to the veteran's representative, the 
Board referred to the representative's July 1999 letter and 
held that it would not stay consideration of the case pending 
the completion of litigation regarding challenges to the CUE 
regulations.  The Board did, however, construe the July 1999 
letter as a motion for an extension of time for the 
submission of additional argument prior to the Board 
proceeding with the adjudication of the CUE claims.  That 
motion was granted and the representative was given a period 
of 60 days within which to present argument relevant to the 
issues of CUE in the 1947 and 1948 RO decisions and the 1989 
Board decision.  

In December 2000, the United States Federal Circuit Court of 
Appeals upheld, to the extent they apply in this case, the 
validity of the CUE regulations.  Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  

The representative submitted additional argument in November 
2000, asking that the Board overturn the 1946, 1947, 1948 and 
1975 RO decisions and the 1989 Board decision on the basis of 
CUE.  Initially, the Board points out that the CUE claims 
presently under consideration are limited to the 1989 Board 
decision and the 1947 and 1948 RO decisions (to be addressed 
in a separate decision).  The question of error in the 1946 
RO decision was adjudicated by the Board in a July 1996 
decision, and that decision was affirmed by the Court in 
December 1997.  

With regard to the claim of error in a 1975 RO decision, the 
Board notes that the issue addressed in that final, 
unappealed RO decision (new and material evidence) was 
addressed by the RO again in January 1988 in a decision which 
was ultimately appealed to the Board in August 1989.  The RO 
reopened the claim in January 1988, but denied the claim of 
service connection.  While the Board should have addressed 
the question of new and material evidence in the August 1989 
decision, the adjudication of the claim on the merits is a 
tacit acceptance of the RO's finding that the evidence was 
new and material.  As such, the 1975 RO decision was subsumed 
by the August 1989 Board decision and thus, cannot itself be 
the subject of a CUE claim.  See Brown, v. West, 203 F. 3d 
1378 (Fed. Cir. 2000); 38 C.F.R. § 20.1104; VAOPGPREC 14-95 
(a claim of CUE under 38 C.F.R. § 3.105(a) concerning a 
final, unappealed RO decision may not be considered where the 
Board has reviewed the entire record of the claim following 
subsequent reopening and has denied the benefit previously 
denied in the unappealed decision).  

It is the representative's contention that the August 1989 
Board decision was erroneous because the "uncontradicted 
facts" established that the veteran did acquire a skin 
disorder in service.  In addition, the representative relies 
on an observation made by the Court in the September 1999 
opinion that both service medical records and VA medical 
records from 1975 to 1988 show the existence of a chronic 
skin condition.  The representative further argues that VA 
was obligated to accept lay statements as evidence of service 
connection because the incurrence of the veteran's skin 
disorder was clearly consistent with the known circumstances 
of his service.  

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  

(1)  General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.  

(2)  Special rule for Board 
decisions issued on or after July 
21, 1992.  For a Board decision 
issued on or after July 21, 1992, 
the record that existed when that 
decision was made includes relevant 
documents possessed by the 
Department of Veterans Affairs not 
later than 90 days before such 
record was transferred to the Board 
for review in reaching that 
decision, provided that the 
documents could reasonably be 
expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.  

(2)  Duty to assist.  The 
Secretary's failure to fulfill the 
duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 U.S.C.A. §§ 501(a), 7111.

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs adopt the Court's interpretation of the term 
"clear and unmistakable error."  Therefore, the Board is 
permitted to seek guidance as to the existence of clear and 
unmistakable error in prior Board decisions based upon years 
of prior Court decisions regarding CUE. 

As stated by the Court, for CUE to exist,  (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time for the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes "errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error.'"  "Thus, even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained up cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995). 

The Board reiterates that, when adjudicating a claim of CUE 
in a prior decision, only that evidence that was of record at 
the time of the disputed decision may be considered in 
adjudicating the claim.  Evidence added to the record, 
subsequent to the disputed decision, is not for consideration 
in reviewing the propriety of the disputed decision.  

In this case, the veteran argues that the evidence at the 
time of the 1989 Board decision was sufficient to grant 
service connection.  The Board observes, however, that the 
first evidence of a nexus between the veteran's in-service 
complaints and his current skin condition was the statement 
offered by the private physician in November 1990.  As that 
statement was not of record at the time of the August 1989 
Board decision, it cannot be considered in adjudicating the 
issue of CUE in that decision.  38 C.F.R. § 20.1403(b).   

In reviewing the evidence of record which was available, the 
Board notes that the service medical records included 
treatment for a chronic skin disability and post-service 
medical records note treatment for a chronic skin disability.  
Significantly, however, the January 1946 separation 
examination noted the veteran's history of "jungle rot feet, 
but included a normal examination of the skin.  The first 
documented evidence of post-service treatment for a skin 
condition, save the 1946 postservice finding of an atrophied 
toenail, was in 1973.  No continuity of symptomatology with 
respect to any skin disorder diagnosed in-service was 
documented prior to November 1990.  While the records from 
1973 to 1988 detail complaints of a skin condition, it is 
significant that the records do not contain any medical 
evidence providing a nexus between the veteran's in-service 
complaints and subsequently diagnosed conditions.  Moreover, 
while reasonable minds could have argued that a grant of 
service connection was in order, the Board's decision to deny 
benefits in the face of no competent evidence linking a skin 
disorder diagnosed in 1989 to service was a reasonable 
exercise of the Board's adjudicatory function.  It was not 
CUE.

In 1989, as now, a grant of service connection required 
evidence which established that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if pre-existing such service, was aggravated 
therein.  38 C.F.R. § 3.303 (1989).  In essence, the veteran 
contends that his own medical opinion was of record at the 
time of the August 1989 Board decision and supported a grant 
of service connection for a skin disability at that time.  
Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
an issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, there was no objective medical evidence of record 
as of August 1989 to support the veteran's contention that 
his current skin complaints were related to service.  While 
the Board may have been incorrect in stating that there was 
no evidence of a chronic skin disability, the ultimate 
finding in 1989 was that there was no competent evidence of a 
nexus between an in-service diagnoses and post-service 
findings.  

With regard to the assertion that in 1989 the Board was 
required to accept the veteran's lay testimony regarding 
service incurrence of a skin disorder, and therefore required 
to grant service connection the Board first finds that the 
appellant's lay testimony was indeed considered in 1989.  
(See page 3 of the 1989 decision.)   It can, however, be 
reasonably inferred that the lay statements and testimony 
were judged to be incompetent nexus evidence in light of each 
lay affiant lacking medical training to offer a nexus 
opinion.  Moreover, even when considering the appellant's 
combat veteran status, the law in 1989 did not dictate that 
the benefit sought on appeal was to be granted in the absence 
of competent nexus evidence.  It was clear in 1989 that the 
veteran had a skin disorder in-service.  What was not, 
however, clearly and unmistakably evident in 1989 was medical 
evidence directly linking a then current skin disorder to an 
in-service diagnosis.  Therefore, it was a rational exercise 
of adjudicatory judgment in 1989 to deny benefits in the 
absence of competent evidence linking the disorder to 
service.  Libertine v. Brown, 9 Vet. App. 521 (1996).  

In assessing the evidence of record, the pertinent 
regulations and the arguments presented by the veteran and 
his representative, the Board finds that the objective 
medical evidence of record as of August 1989 can be 
reasonably interpreted to support the outcome reached.  The 
moving party has not submitted any argument that a different 
result would have ensued, but for an error by the Board.  
Fugo.  The essence of the moving party's argument is simply a 
disagreement as to how the Board weighed the evidence before 
it.  That is not a valid basis for a finding of CUE.  
38 C.F.R. § 20.1403(d)(3).  

There was no medical evidence of record in 1989 clearly and 
unmistakably demonstrating a relationship between the in-
service diagnoses and post-service findings.  Post-service 
treatment records associated with the claims folder as of 
August 1989 do not clearly and unmistakably support a 
conclusion that the skin diagnoses noted therein are related 
to service.  The differences of opinion as to how evidence 
was weighed do not rise to the level of CUE.  


ORDER

The motion is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



